                        Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 1 of 52



                                         UNITED STATES DISTRICT COURT
                                          DISTRICT OF MASSACHUSETTS

        PHILIPS NORTH AMERICA LLC,                          )
                                                            )
                            Plaintiff,                      )
                                                            )       Civil Action No. 1:19-cv-11586-IT
                   v.                                       )
                                                            )
        FITBIT, INC.                                        )       JURY TRIAL DEMANDED
                                                            )
                            Defendant.                      )
                                                            )



                        SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT1

                   Philips North America LLC (“Philips North America” or “Plaintiff”), by its undersigned

        counsel, hereby alleges, with knowledge with respect to its own acts and on information and

        belief as to other matters, the following in support of its Second Amended Complaint against

        Fitbit, Inc. (“Defendant” or “Fitbit”).

                                            NATURE OF THE ACTION

             1. Philips North America brings this action to compel Fitbit to stop infringing Philips North

        America’s patents and to compensate Philips North America for Fitbit’s past infringement.

             2.     Philips North America is a subsidiary of Koninklijke Philips N.V., originally founded in

        1891, and a world leader in technology and innovation across many technological fields

        (generally referred to as “Philips”). For more than 100 years, Philips has dedicated significant

        resources to research and development for the advancement of technology used around the

        world.

        1
         Plaintiff’s Second Amended Complaint differs from the First Amended Complaint (“FAC”)
        only with respect to withdrawing allegation of infringement of U.S. Patent No. U.S. Patent No.
        6,976,958, resulting in revising FAC paragraph 36 and deleting FAC paragraphs 45-46 and 122-
        141.


4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 2 of 52



             3. Philips strives to make the world heathier and more sustainable through innovation with

        the goal of improving lives of billions of people. Philips approaches healthcare as a continuum

        where its technologies can be applied across activities of healthy living, prevention, diagnosis,

        treatment and home care as depicted below:




             4. Connected health technologies developed by Philips are employed across the health

        continuum. Both inside and outside hospitals, Philips has developed technologies that empower

        consumers to better manage their health by improving access to and analysis of personal health

        and fitness information obtained in various manners.

             5. Philips provides the Actiwatch family of devices, which are designed to help better

        understand the daily activity and sleep and wake patterns of individuals. Examples of Philips

        Actiwatch devices are shown here:




                                                         2
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 3 of 52




             6. In another example, MIO Global incorporated Philips’ heart rate monitor technology into

        its MIO Alpha fitness tracker watch, making it among the first and most accurate integrated

        wrist-worn heartrate monitors available. Philips continues to lead the development of

        technologies that underpin connected health products including trackers. Others have recognized

        the value of Philips’ investment in innovation in this area and have sought and taken technology

        licenses from Philips, including licenses to the patents asserted in this case.

             7. Philips also invests in technologies developed by other companies and has acquired

        companies and their patented innovative technologies as part of its emphasis on supporting and

        advancing innovation. Philips has made numerous direct investments in connected health

        technologies in recent years, including its acquisition of Lifeline Systems, Inc. in 2006, its

        acquisition of Wellcentive in 2016, its acquisitions of Health and Parenting LTD and VitalHealth

        in 2017, and its acquisition of Blue Willow Systems in 2018. Each of these acquisitions

        expanded Philips’ capabilities in personal health management and supported Philips’

        longstanding commitment to deliver integrated solutions across the health continuum.

                                                          3
4827-4625-5560.1
                      Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 4 of 52



               8. Philips shares its innovation with others through, for example, its pioneering role in open

        innovation as well as in offering access to its technology through licensing. In this way, Philips

        has been able to share its innovations with many other companies. Licensing revenues fund

        further research at Philips. Philips’ patent portfolio currently includes more than 60,000 patents,

        and in 2017 Philips filed more patent applications in the field of medical technology at the

        European Patent Office than any other company in the world.

               9. While some of Philips’ patents are asserted in this action, Philips has many others

        covering connected health. The patented technologies asserted in this action enable and enhance

        customer demand for products such as, for example: GPS/audio athletic training, security

        mechanisms for transmission of personal data, connected wearable/online products, and handling

        of interrupted connections.

               10. Fitbit, founded in 2007, was created when its founders “realized that sensors and wireless

        technology had advanced to a point where they could bring amazing experiences to fitness and

        health.” Source: https://www.fitbit.com/about. Fitbit did not develop its own technology and

        released its first product without filing a single patent application. Instead, Fitbit and its

        founders leveraged the patented technology of Philips from the company’s beginnings. Fitbit

        grew rapidly and amassed billions of dollars in revenue and tremendous personal wealth for its

        founders.

               11. For years, Philips has repeatedly offered to license rights in the Patents-in-Suit2 to Fitbit,

        but Fitbit has repeatedly refused to accept Philips’ offers to license. Fitbit’s past and continuing

        sales of its devices i) willfully infringes Philips’ Patents-in-Suit and ii) impermissibly takes the

        significant benefits of Philips’ patented technologies without compensation to Philips. Fitbit’s

        refusal to take a royalty bearing license under the Patents-in-Suit has forced Philips to seek

        2
            The “Patents-in-Suit” refer to the patents identified below as forming the basis of Counts I-IV.
                                                                     4
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 5 of 52



        remediation to stop Fitbit’s continuing willful infringement of the Patents-in-Suit and to be

        compensated for Fitbit’s past willful infringement of the Patents-in-Suit.

                                                     PARTIES

             12. Plaintiff Philips North America LLC (formerly known as Philips Electronics North

        America Corporation) is a limited liability company duly organized and existing under the laws

        of Delaware. Its principal place of business is 3000 Minuteman Road, Andover, Massachusetts,

        01810. Philips has been a technology leader for over a century including in the field of

        connected health products and across the healthcare continuum. Philips patented innovations in

        this action pertain to GPS/audio athletic training, security mechanisms for transmission of

        personal data, connected wearable/online products, and handling of interrupted connections.

             13. Defendant Fitbit, Inc. is a corporation organized under the laws of Delaware having a

        regular and established place of business located at One Marina Park Drive, Suite 701, Boston,

        MA 02210, within this Judicial District. Fitbit develops, manufactures, markets, sells and uses

        connected health products including ones that employ GPS/audio athletic training, security

        mechanisms for transmission of personal data, connected wearable/online products, and handling

        of interrupted connections that incorporate Philips’ patented technology. Fitbit has not obtained

        a license or otherwise acquired rights from Philips for use of the Patents-in-Suit. Instead, Fitbit

        chose a path of willful infringement.

                                          JURISDICTION AND VENUE

             14. This action arises under the patent laws of the United States, Title 35 U.S.C. §§ 1, et seq.

        This Court has both general and specific personal jurisdiction over Fitbit because Fitbit has

        purposefully availed itself of the privilege of conducting business activities and has conducted

        and done business within Massachusetts and this Judicial District. Fitbit has availed itself of the


                                                          5
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 6 of 52



        rights and benefits of Massachusetts law and has engaged in systematic and continuous contact

        with Massachusetts, including with respect to the development, manufacture, marketing, sale and

        use of one or more Accused Products3. Fitbit also derives substantial revenue from sales of the

        infringing products and services in Massachusetts, and it has availed itself of the privilege of

        doing business within Massachusetts. Fitbit’s presence in Boston requires it to pay taxes in

        Boston and Massachusetts. Fitbit is licensed to do business in Boston and Massachusetts.

             15. Personal jurisdiction is proper because Fitbit is doing business and has committed acts of

        direct and joint infringement in this Judicial District. This Court has personal jurisdiction over

        Fitbit because, inter alia, this action arises from activities Fitbit directed towards Massachusetts.

        For example, Fitbit ships infringing products to residents of Boston and Massachusetts for use in

        this Judicial District, and it collects substantial revenues from such residents and related sales.

             16. Exercising personal jurisdiction over Fitbit in this Judicial District would not be

        unreasonable given Fitbit’s contacts with this Judicial District, the interest of this Judicial

        District in resolving disputes related to products and/or services sold herein, and the harm that

        would occur to Plaintiff if the Court did not exercise personal jurisdiction over Fitbit.

             17. In addition, Fitbit has knowingly induced and continues to induce and/or contribute to

        infringement within this Judicial District by advertising, marketing, offering for sale and/or

        selling devices with hardware and/or software that includes infringing functionality to

        consumers, customers, partners and/or end users (collectively “customers”), and it provides

        instructions, user manuals, advertising, and/or marketing materials which facilitate, direct, or

        encourage such infringing use with knowledge thereof. Fitbit also jointly infringes with its




        3
         The “Accused Products” refers to the products accused of infringement herein such as referenced in paragraphs 32-
        25 including all substantially similar products.
                                                                6
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 7 of 52



        customers and subscribers in this Judicial District with the establishment and operation of

        connected health solutions covered by the Patents-in-Suit.

             18. For these reasons, and for reasons that will be presented to the Court if jurisdiction is

        challenged, the Court has personal jurisdiction over Fitbit.

             19. Venue is proper under 28 U.S.C. §§ 1391(b), 1391(c), and 1400(b) because Fitbit resides

        in this Judicial District and has substantial additional activities in this Judicial District as alleged

        herein (see e.g. paragraphs 14-18). Fitbit has also engaged and continues to engage in infringing

        acts in this Judicial District such as alleged herein (see e.g. paragraphs 14-18).

             20. Fitbit’s Boston facilities are a regular and established place of business located at One

        Marina Park Drive, Suite 701, Boston, MA 02210, less than two blocks from the U.S.

        Courthouse where the Court presiding over the action is located. Fitbit has numerous employees

        located at its Boston facilities including software engineers, infrastructure engineers, product

        managers, data engineers, health solutions engineers, etc. Fitbit continuously hires for its Boston

        place of business as illustrated by the following clip of example job postings:




                                                           7
4827-4625-5560.1
                    Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 8 of 52



        Source: https://www.glassdoor.com/Jobs/Fitbit-Boston-Jobs-

        EI_IE500145.0,6_IL.7,13_IC1154532.htm

             21. Each of the Accused Products has been sold by Fitbit and shipped to residents of Boston

        and Massachusetts for use in this Judicial District, and Fitbit collects substantial revenues from

        such residents and related sales. Accused Products are sold by Fitbit at retail locations in this

        Judicial District, including BestBuy and Target.

             22. Fitbit purposefully directs sales and offers for sale the Accused Products, including those

        specifically identified below, toward the Commonwealth of Massachusetts and this Judicial

        District.

             23. Furthermore, on information and belief, Fitbit has committed acts of direct and joint

        infringement in this Judicial District through its development and use of the Accused Products in

        its Boston facilities, and/or by prototyping and testing functionality of the Accused Products in

        its Boston facilities that infringe one or more claims of the Patents-in-Suit.

                                          FACTUAL BACKGROUND

                                Philips Background and Innovation Leadership

             24. Philips is a world-renowned company engaged in research and development in numerous

        technological fields. One of these fields pertains to connected health, which seeks to empower

        consumers to better manage their health and fitness by improving access to their own healthcare

        related information.

             25. Philips is a worldwide leader in the field of connected health. For example, Philips has

        developed systems for wearable wireless devices that can be worn discreetly around the neck to

        detect important patient information, such as detecting falls and tracking step count. Philips

        offers HomeSafe and GoSafe Lifeline systems that include personal medical alert devices that


                                                           8
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 9 of 52



        enable the wearer to summon medical help in the event of an emergency. Philips has also

        developed HealthSuite, which is a cloud-based digital platform that promotes collaboration in the

        field of connected health by enabling Philips and its partners to connect devices, collect health

        data, and securely aggregate, store and analyze the data, as well as the Actiwatch and other

        products noted above.

             26. The Philips Lifeline product is depicted below:




             27. Philips North America invests heavily to promote innovation in the area of connected

        health. For example, Philips North America has coordinated a “wearables challenge” in the

        Boston area that brings together companies in the connected health space and awards funds to

        promote companies offering novel approaches to disease diagnosis, management, prediction and

        prevention. Philips North America has also organized and funded healthcare “hackathons” that

        challenge software developers to create new solutions that enable health care providers to deliver

        higher quality of care in the hospital or the home by integrating data from personal, clinical and

        environmental sources. Philips North America also operates an open innovation portal called

        SPICE, through which companies and individuals can connect with one another, discuss their


                                                         9
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 10 of 52



        innovations with experts at Philips, and learn from Philips’ experience in the area of connected

        health.

             28. Philips North America will be relocating its Andover, MA headquarters to Cambridge,

        MA in 2020. Philips North America’s new headquarters will house nearly 2,000 employees,

        making Philips North America one of the largest private employers in Cambridge. The move to

        Cambridge represents a further effort to enhance Philips North America’s ability to innovate and

        promote innovation in the area of health technology and connected health.

                                      Fitbit Background and Infringement

             29. Founded in 2007, Fitbit develops and sells wireless-enabled wearable devices that

        measure data such as number of steps walked, heart rate, blood oxygen, duration and quality of

        sleep, number of steps climbed, and other inputs related to personal fitness and health.

             30. In addition to wearable devices, Fitbit has developed and makes available for download

        various smartphone software applications that also enable users to connect to devices, record and

        analyze their fitness information. Fitbit also maintains servers interfacing with the software

        applications and wearable devices collecting sensed information and providing calculated fitness

        and health information to its subscribers.

             31. While others using the patented technology have taken licenses to the Patents-in-Suit (or

        foreign equivalents) Fitbit has refused to take a license and continues to infringe the Patents-in-

        Suit. Fitbit has received multiple communications from Philips concerning the Patents-in-suit

        and its infringement since October of 2016, but it has failed to cease it infringing activities or to

        provide any response to Philips.




                                                          10
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 11 of 52



                                                 Accused Products

             32. Fitbit is, and has been, engaged in manufacturing and/or having manufactured, selling

        and/or offering for sale within the United States, using in the United States, and/or importing into

        the United States fitness tracking devices and/or accompanying software applications and servers

        providing functionality covered by one or more claims of each of the Patents-in-Suit (the

        “Accused Products”).

             33. Non-limiting examples of the infringing fitness tracking devices manufactured, sold,

        offered for sale, used, and/or imported by or for Fitbit include various Surge, Charge, Flex,

        Versa, Alta, Inspire, Ionic, and Blaze model fitness trackers. Each of these fitness tracking

        devices has been sold and/or used within this Judicial District, without limitation, through the

        website https://www.Fitbit.com/store.

             34. Fitbit maintains established distribution channels within the United States that permit

        Fitbit to ship the Accused Products, including those specifically identified in this Complaint, to

        the Commonwealth of Massachusetts and this Judicial District.

             35. Fitbit’s smartphone software applications are available for download on the Apple App

        Store, Google Play, the Windows Store, etc. On January 8, 2018, Fitbit announced that its

        community had grown to over 25,000,000 users and that its software application was the number

        one fitness application in the United States on both iOS and Android devices. Fitbit’s software

        applications are available for download throughout the United States including within this

        Judicial District and users of the Accused Products have downloaded Fitbit’s software

        applications within this Judicial District for use with the Accused Products.




                                                         11
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 12 of 52



                                                    Patents-in-Suit

             36. The following patents are infringed by Fitbit (“Patents-in-Suit”): U.S. Patent No.

        6,013,007 (“the ’007 patent”), U.S. Patent No. 7,088,233 (“the ’233 patent”); and U.S. Patent

        No. 8,277,377 (“the ’377 patent”).

             37. The Patents-in-Suit derive from and/or relate to Philips’ efforts in this field of technology

        and claim protection for, among other things, GPS/audio athletic training, security mechanisms

        for transmission of personal data, connected wearable/online products, and handling of

        interrupted connections.

             38. Fitbit has been and is still directly infringing, jointly infringing, contributing to

        infringement, and/or inducing others to infringe the Patents-in-Suit by making, using, offering

        for sale, selling, or importing devices that practice the Patents-in-Suit. Fitbit’s acts of

        infringement have occurred within this Judicial District and elsewhere throughout the United

        States.

                                              U.S. Patent No. 6,013,007

             39. The United States Patent and Trademark Office duly and legally issued the ’007 patent to

        inventor Gary Miller Root on January 11, 2000. The ’007 patent is titled Athlete’s GPS-Based

        Performance Monitor. A true and accurate copy of the ’007 patent is attached as Exhibit A.

             40. Philips North America is the owner and assignee of all legal title in the ’007 patent and

        holds the right to sue and recover damages for infringement thereof, including ongoing and past

        infringement.

                                              U.S. Patent No. 7,088,233

             41. The United States Patent and Trademark Office duly and legally issued the ’233 patent to

        inventor Raymond J. Menard on August 8, 2006. The ’233 patent is titled Personal Medical


                                                            12
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 13 of 52



        Device Communication System and Method. A true and accurate copy of the ’233 patent is

        attached as Exhibit B.

             42. Philips North America is the owner and assignee of all legal title in the ’233 patent and

        holds the right to sue and recover damages for infringement thereof, including ongoing and past

        infringement.

                                             U.S. Patent No. 8,277,377

             43. The United States Patent and Trademark Office duly and legally issued the ’377 patent to

        inventor Roger J. Quy on October 2, 2012. The ’377 patent is titled Method and Apparatus for

        Monitoring Exercise with Wireless Internet Connectivity. A true and accurate copy of the ’377

        patent is attached as Exhibit C.

             44. Philips North America is the owner and assignee of all legal title in the ’377 patent and

        holds the right to sue and recover damages for infringement thereof, including ongoing and past

        infringement.

                                       Fitbit’s Knowledge of Infringement

             45. Fitbit had knowledge of each of the Patents-in-Suit as alleged herein and prior to that date

        was at least willfully blind to each patent and its infringement.

             46. On or about October 10, 2016, Philips sent a communication to the founder and CEO of

        Fitbit, Mr. James Park, notifying Fitbit and Mr. Park that several Accused Products offered for

        sale and sold by Fitbit infringe the ’233 patent, the ’377 patent, and the ’007 patent.

                                                       COUNT I

                                  INFRINGEMENT OF U.S. PATENT NO. 6,013,007

             47. The allegations of each of the foregoing paragraphs are incorporated by reference as if

        fully set forth herein.


                                                         13
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 14 of 52



             48. The ’007 patent is valid and enforceable.

             49. Fitbit, in violation of 35 U.S.C. § 271, has infringed and continues to infringe at least

        claim 23 of the ’007 patent by making, using, offering to sell, selling, and/or importing the

        Accused Products that practice the claimed inventions in the ’007 patent, either literally or under

        the doctrine of equivalents, either individually and/or jointly with their customers and

        subscribers employing their online products and apps including by way of example, the Surge,

        Charge, Flex, Ionic, Versa, Alta, Inspire and Blaze fitness tracker devices.

             50. The Accused Products including access to the Fitbit account and operational apps and

        related programs are provided under the direction and control of Fitbit. Fitbit establishes the

        procedures and timing to operate the Accused Products with the Fitbit account including receipt

        of the benefits of the Accused Products. Access to the Fitbit servers is limited to customers and

        subscribers that download and activate the required software and apps on to a smartphone or

        other wireless device.

             51. The Accused Products infringe one or more claims of the ’007 patent. For example,

        claim 23 of the ’007 patent is generally directed to a system that has a global positioning system

        GPS obtaining a series of time-stamped waypoints, that computes athletic performance feedback

        data from the series of time-stamped waypoints obtained by the GPS receiver, that presents the

        athletic performance feedback data to an athlete, that has a modem for transmitting the athletic

        performance feedback data to a remote computer for comparison with athletic performance data

        of other athletes, and that has a headset and an audio module for presenting the athletic

        performance feedback data over the headset. The Accused Products are wearable fitness

        tracking devices that practice the claimed invention, including among other things and without

        limitation, by computing athletic performance feedback data from a series of time-stamped


                                                          14
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 15 of 52



        waypoints obtained by a GPS receiver, such as average speed, etc., and transmitting the athletic

        performance feedback data to a remote computer for comparison, and presenting the athletic

        performance feedback data over the headset. In some examples, Fitbit provides the following:




        Source: https://help.Fitbit.com/articles/en_US/Help_article/1935. The Accused Products further

        present athletic performance feedback data to an athlete, for example by providing “time or

        distance based updates” to an athlete wearing the device during a fitness activity. In an

        example, Fitbit provides the following:




                                                       15
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 16 of 52



        Source: https://help.Fitbit.com/articles/en_US/Help_article/1935. Fitbit provides that:




        Source:

        https://help.fitbit.com/articles/en_US/Help_article/2099/?q=cues&l=en_US&fs=Search&pn=1#e

        xplanation. In additional examples, Fitbit provides competitions:




                                                       16
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 17 of 52



        Source:

        https://help.fitbit.com/articles/en_US/Help_article/1531/?q=compete&l=en_US&fs=Search&pn=

        1#participate. Under the direction and control of Fitbit, the Accused Products and apps running

        online on mobile devices and connected to Fitbit servers include aspects of a global positioning

        system GPS receiver for obtaining a series of time-stamped waypoints, they compute athletic

        performance feedback data from the series of time-stamped waypoints obtained by the GPS

        receiver (e.g., timestamped waypoints are used to compute athletic performance feedback data),

        they present the athletic performance feedback data to an athlete (e.g., updates presented by the

        Accused Products), they include a modem for transmitting the athletic performance feedback

        data to a remote computer for comparison with athletic performance data of other athletes (e.g.,

        hardware and/or software implemented within the mobile device and wearable transmits data),

        and they include a headset and an audio module for presenting the athletic performance feedback

        data over said headset (e.g., Fitbit provides for voice cues that are used via headphones

        connected to the mobile device). Thus, this hardware and the accompanying apps, servers and

        other software practice each and every element and directly and jointly infringe at least claim 23

        of the ’007 patent, literally and/or under the doctrine of equivalents.

             52. Fitbit has indirectly infringed and continues to indirectly infringe at least claim 23 of the

        ’007 patent under 35 U.S.C. § 271, literally and/or under the doctrine of equivalents, by actively

        inducing its customers to sell, offer to sell, and/or use the Accused Products to directly and

        jointly infringe one or more claims of the ’007 patent. Such infringement includes Fitbit taking

        active steps to encourage and facilitate others’ direct and joint infringement of the ’007 patent

        with knowledge or willful blindness to that infringement. The affirmative acts include, without

        limitation, advertising, marketing, promoting, offering for sale and/or selling the above-identified


                                                           17
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 18 of 52



        devices, with software that includes infringing functionality, to consumers, customers,

        distributors, partners, resellers, and/or end users. Fitbit further provides instructions, user

        manuals, advertising and/or marketing materials that facilitate, direct, or encourage the direct and

        joint infringement of one or more claims of the ’007 patent by others with knowledge thereof.

             53. Fitbit has contributed to the infringement of, and continues to contribute to the

        infringement of, at least claim 23 of the ’007 patent under 35 U.S.C. § 271, either literally and/or

        under the doctrine of equivalents, by selling, offering to sell, and/or importing within or into the

        United States the Accused Products, including those that include and/or connect to a global

        positioning system GPS receiver that obtains a series of time-stamped waypoints, that compute

        athletic performance feedback data from the series of time-stamped waypoints obtained by the

        GPS receiver, that present the athletic performance feedback data to an athlete, that include a

        modem for transmitting the athletic performance feedback data to a remote computer for

        comparison with athletic performance data of other athletes, and that include a headset and an

        audio module for presenting the athletic performance feedback data over said headset. The

        hardware and software used to calculate and present this athletic performance feedback data

        constitutes a material part of the invention, is known by Fitbit to be especially made or adapted

        for use in infringing the ’007 patent, and is not a staple article or commodity of commerce that is

        suitable for substantial non-infringing use.

             54. The claims of the ’007 patent, when viewed as a whole, including as an ordered

        combination address difficult technical challenges in the field of determining and presenting

        athletic performance feedback for athletes. The claims of the ‘007 were not well known, routine,

        or conventional at the time of the invention, over twenty years ago, and represent specific

        improvements over the prior art and prior existing systems and methods.


                                                          18
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 19 of 52



             55. At the time the inventions claimed in the ’007 patent were conceived, there were no

        devices for determining athletic performance and providing athletic performance feedback

        utilizing time-stamped waypoints, providing comparison at a remote computer with data from

        other athletes, or providing athletic performance feedback over a headset. For example, outdoor

        runners were generally limited to wristwatches with built-in stop watches, heart rate monitors, or

        pedometers. See Ex. A, col. 1, ll. 24-26. In the field of navigation, dashboard mounted GPS

        devices for vehicles and mobile GPS devices for boating and fishing were being introduced, but

        the devices were limited to navigation only. See Ex. A, col. 1, ll. 39-44. While the units

        provided current geographic location, they did not determine or provide athletic performance

        feedback utilizing time-stamped waypoints, provide comparison at a remote computer with data

        of other athletes, or provide athletic performance feedback over a headset. Id. col. 1, ll. 47-50.

        They had visual displays that could only show current location and destination, and provide

        navigation instructions to pre-determined locations. Id., col. 1, ll. 44-46. They did not provide

        athletic performance feedback over a headset or provide entertainment to the user while assisting

        with navigation. Id. col. 1, ll. 48-50. The GPS navigation devices also did not provide

        comparison at a remote computer of athletic performance data utilizing time-stamped waypoints

        with data of other athletes.

             56. As such, as of the priority date of the ’007 patent, there was no ready way for outdoor

        athletes to receive athletic performance feedback utilizing time-stamped waypoints, or to provide

        comparison at a remote computer with data of other athletes. Id. col. 1, ll. 45-62. There did not

        exist a way that an outdoor athlete could both compute his or her athletic performance based on

        time-stamped waypoints, and provide the athlete with entertainment and/or motivation while

        exercising. Id. col. 1, ll. 62-66.


                                                         19
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 20 of 52



             57. The ’007 patent describing the above-described improved athletic performance monitor

        was filed with the U.S. Patent and Trademark Office on March 26, 1998 and issued on January

        11, 2000. The U.S. Patent Office carefully examined the claims that ultimately issued as the ’007

        patent. Consistent with 35 U.S.C. §282 and the limitations of the claims of the ’007 patent, a

        person having ordinary skill in the art would understand that each claim of the ’007 patent

        (independent or dependent) relates to a separate invention distinct from other claims as for

        example with dependent claim 23 which is distinct from independent claim 21.

             58. The U.S. Patent Office considered the claims of the ’007 patent against the background of

        prior technology to determine if the claims of the ’007 patent identified a patentable advance

        over prior art systems before issuing the patent. Among other things, the U.S. Patent Office

        searched multiple sets of prior art in classifications 482/1-9, 900-902; 701/213-216; and 342/357.

        As an example, classification 701/213 included patents relating to navigation employing position

        determining equipment using Global Positioning System (GPS). The face of the ‘007 patent

        identifies some of the prior art from the classifications and other prior art considered in allowing

        the various claims of the ’007, including for example U.S. Patent 5,825,327 entitled “GPS

        Receivers And Garments Containing GPS Receivers And Methods For Using These GPS

        Receivers.”

             59. There were multiple problems faced by the inventors of the ’007 patent in establishing a

        GPS based performance monitor including the determination and presentation of athletic

        performance data during an activity For example, devices prior to the inventions claimed in the

        ’007 patent did not provide performance feedback to an athlete as required by the claims of the

        ’007 Patent. The inventors of the ’007 solved the problems of the prior art by first utilizing a

        GPS obtaining a series of time-stamped waypoints as an athlete moved past points while carrying


                                                         20
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 21 of 52



        out an athletic activity. Performance feedback data was then computed from the series of the

        time-stamped waypoints obtained by the GPS receiver, and presented to a user. In some distinct

        inventions such as identified in claim 23, a headset presented athletic performance data to a user,

        facilitating real-time feedback to the user based on a series of time-stamped waypoints which,

        until the patented inventions, was unavailable to potential users of an activity tracking system.

             60. As would be appreciated by a person having ordinary skill in the art, the separate claims

        of the ’007 patent also pertain to communicating activity data to a remote location where activity

        data from multiple users could be aggregated and compared for the purposes of, for example,

        having competitions or providing motivation amongst participants. Therefore, a person having

        ordinary skill in the art would recognize that the inventions claimed in the ’007 patent are not

        generically directed to collecting and analyzing exercise data, but rather the claims of the ‘007

        would be understood by a person having ordinary skill in the art to recite concrete advancements

        in the technology pertaining to a specific system for computing athletic performance data from a

        series of timestamped waypoints, presenting the athletic performance feedback data to a user (in

        particular, via an audio module and in some embodiments specifically over a headset), and

        comparing the athletic performance data with athletic performance data of other athletes.

             61. Devices for navigation (as opposed to activity tracking) prior to the inventions claimed in

        the ’007 patent included only a visual display to show current location, destination, and

        instructions for traveling to a pre-selected location. Such devices were not designed for use by an

        outdoor athlete, they did not include athletic performance tracking, they were not capable of

        presenting information to an athlete, and they did not include a means for storing historic

        exercise session data. Therefore, a person having ordinary skill in the art would understand that

        the ’007 patent and its claims represent concrete and technological improvements to systems for


                                                         21
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 22 of 52



        delivering athletic performance feedback to an athlete. These concrete improvements include the

        determination of athletic performance feedback using time-stamped waypoints obtained by a

        GPS receiver, and the presentation of athletic performance feedback data to a user (principally,

        via audio and in some embodiments over a headset), making it possible for the athlete to obtain

        the benefit of athletic performance feedback data safely and conveniently.

             62. A person having ordinary skill in the art would understand that the separate claims in the

        ’007 patent did not pre-empt any field, but are improvements in an athlete’s GPS-based

        performance monitor. A person having ordinary skill in the art would also recognize that the

        claims of the ’007 do not relate to implementation of a business method on a general purpose

        computer, but are improvements to athletic monitoring systems. For example, the ’007 patent

        explains that, before the invention, athletic performance tracking could be carried out on

        treadmills, and using wristwatches with built in stop watches, heart rate monitors, and

        pedometers. Col. 1, ll. 21-25. Therefore, the ’007 patent recognizes that the tracking of athletic

        performance can be accomplished without the use of GPS technology, without providing

        performance feedback to a user, and without remotely sharing audio performance data with

        others.

             63. The claims of the ’007 patent are directed to specific improvements in computer and

        networking capabilities and functionality. Among other things, the claimed inventions improve

        functionality of personal performance devices like stop-watches, heart rate monitors,

        pedometers, etc., by determining and providing athletic performance feedback utilizing time-

        stamped waypoints, providing comparison at a remote computer with data of other athletes, or

        providing athletic performance feedback over a headset. The claimed inventions provide a

        device which continuously and consistently provides accurate, athletic performance data to an


                                                         22
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 23 of 52



        athlete and can make real-time recommendations to the athlete on how his or her performance

        targets can be achieved. The claimed inventions provide a device that can communicate with an

        athlete through audio signals, thus improving safety by reducing visual distractions and allowing

        the device to provide athletic performance feedback and entertainment to the athlete while

        exercising. The claimed inventions provide a device that can store performance data, send

        performance data for storage in a personal computer, and transmit data to a website, where such

        data can be analyzed and compared to data collected from other athletes.

             64. The claimed inventions provide computer and network efficiently at least because they

        allow athletic performance devices to calculate athletic performance feedback from time-

        stamped waypoints, providing improved and verifiable data capture, analysis, and sharing

        functionality without the need to include expensive and battery consuming processors and other

        components. The claimed inventions improve computer efficiency by allowing for audible

        communication of athletic performance feedback instead of relying exclusively on visual

        information transmitted via a screen. The inventor did more than simply apply current

        technology to an existing problem. The invention, as embodied in at least claim 23, was a

        significant advancement in athletic performance feedback devices, as well as data analysis and

        sharing technology utilizing such data.

             65. These noted improvements over the prior art represent meaningful limitations and/or

        inventive concepts based upon the state of the art over twenty years ago. Further, including in

        view of these specific improvements, the inventions claimed in the ’007 patent, when viewed as

        a whole, are not routine, well-understood, conventional, generic, existing, commonly used, well-

        known, previously known, or typical over twenty years ago, including because until the




                                                        23
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 24 of 52



        inventions of the claims of the ’007 patent, the claimed inventions were not existing or even

        considered in the field.

             66. The ’007 patent, and claim 23 in particular, comprises a non-conventional and non-

        generic arrangement of components that is a technical improvement to the capture, storage and

        analysis of athletic performance data including data collected from multiple athletes, including

        those improvements noted above.

             67. The inventions claimed in the ’007 patent are necessarily rooted in computer technology,

        i.e., athletic performance feedback determined and provided utilizing time-stamped waypoints,

        and comprise technological improvements over prior technologies in order to provide new

        functionality and overcome inefficiencies, including those noted above. The claimed solutions

        amount to an inventive concept for particular problems and inefficiencies noted above.

             68. Fitbit has had actual knowledge of the ’007 patent at least by approximately October 10,

        2016 by virtue of communications from Philips providing notice of the patent and detailing

        Fitbit’s infringement.

             69. Philips North America is entitled to recover damages under 35 U.S.C. § 284 to

        adequately compensate for Fitbit’s infringement. Fitbit’s prior and ongoing infringement is

        willful and deliberate, as Fitbit became aware of its infringement at least by approximately

        October 10, 2016 and prior to that date was at least willfully blind to the patent and infringement.

             70. Fitbit’s conduct in infringing the ’007 patent renders this case exceptional within the

        meaning of 35 U.S.C. § 285.




                                                          24
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 25 of 52



                                                       COUNT II

                                  INFRINGEMENT OF U.S. PATENT NO. 7,088,233

             71. The allegations of each of the foregoing paragraphs are incorporated by reference as if

        fully set forth herein.

             72. The ’233 patent is valid and enforceable.

             73. Fitbit, in violation of 35 U.S.C. § 271, has infringed and continues to infringe at least

        claim 9 of the ’233 patent by making, using, offering to sell, selling, and/or importing the

        Accused Products that practice the claimed inventions in the ’233 patent, either literally or under

        the doctrine of equivalents, individually and/or jointly with their customers and subscribers

        employing their products and apps including by way of example, the Surge, Charge, Flex, Ionic,

        Versa, Alta, Inspire and Blaze fitness tracker devices used in combination with Fitbit apps

        running on smartphones or other devices.

             74. The Accused Products including access to the Fitbit account and operational apps and

        related programs are provided under the direction and control of Fitbit. Fitbit establishes the

        procedures and timing to operate the Accused Products with the Fitbit account including receipt

        of the benefits of the Accused Products. Access to the Fitbit servers is limited to customers and

        subscribers who download and activate the required software and apps to a smartphone or other

        wireless device.

             75. The Accused Products infringe one or more claims of the ’233 patent. For example,

        claim 9 of the ’233 patent is directed to a bi-directional wireless communication system that

        includes a first personal device and a second device communicating with the first device. The

        system includes at least one detector input, the detector sensing body or physiological

        parameters, including parameters selected from a group consisting of temperature, motion,


                                                          25
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 26 of 52



        respiration, blood oxygen content, and electroencephalogram. A security mechanism governs

        information transmitted between the first personal device and the second device. Fitbit

        individually and jointly infringes claim 9 with the Accused Products including wearable fitness

        tracking devices (e.g., first personal device) that practice the claimed invention, without

        limitation, by including a security mechanism governing information transmitted between the

        tracking device and a Fitbit app running on a smartphone or other device (e.g., second device).

        As for example explained by Fitbit, its Fitbit app runs on the smartphone or other device:




        Source: https://help.fitbit.com/articles/en_US/Help_article/1873/?l=en_US&fs=Search&pn=1.

        Fitbit maintains direction and control of the Fitbit account and the Fitbit app determining practice

        of the claims by the Accused Products. As an example, Fitbit states that:




        Source: https://help.fitbit.com/articles/en_US/Help_article/1873/?l=en_US&fs=Search&pn=1.

        Through such accounts, apps, and other software and hardware directed and controlled by Fitbit,

        Fitbit conditions participation in the activities and receipts of benefits based on performance and

        practice of the claims, and Fitbit establishes the manner and timing of that performance and

                                                         26
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 27 of 52



        practice. The Accused Products include a detector input and one or more detectors for sensing

        physiological parameters such as heartrate as, for example, explained by Fitbit:




        Source: https://help.Fitbit.com/articles/en_US/Help_article/1565/?l=en_US&fs=Search&pn=1.

        In addition, the Accused Products include a security mechanism governing information

        transmitted between the tracking devices and the Fitbit app running on a smartphone. In one

        instance, for example, Fitbit instructs that:




        Source:

        https://help.fitbit.com/articles/en_US/Help_article/1758/?q=security&l=en_US&fs=Search&pn=

        1. Additional devices (e.g., phones and tablets) can be paired with a Fitbit tracking device, but

        will only receive access to transmitted data by logging into the Fitbit app (providing security

        keys) and selecting the proper access options. When operated under the direction and control of

        Fitbit, the Accused Products and apps running online on mobile devices include a first personal

        device comprising a processor, a memory, a power supply, at least one detector input that

        includes a detector for sensing body or physiological parameters and a short range bi-directional


                                                        27
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 28 of 52



        wireless communication module (e.g., the Accused Products include a detector for detecting at

        least motion and heartrate and communicating wirelessly with the Fitbit app on a smartphone), a

        second device communicating with the first device, the second device having a short-range bi-

        directional wireless communications module compatible with the short-range bi-directional

        wireless communications module of the first device (e.g., the Fitbit app communicates wirelessly

        with the Accused Products), and a security mechanism governing information transmitted

        between the first personal device and the second personal device (e.g., Fitbit security mechanism

        governs transfer of information). Thus, this hardware and the accompanying apps and other

        software practice each and every element and directly and jointly infringe at least claim 9 of the

        ’233 patent, literally and/or under the doctrine of equivalents.

             76. Fitbit has indirectly infringed and continues to indirectly infringe at least claim 9 of the

        ’233 patent under 35 U.S.C. § 271, literally and/or under the doctrine of equivalents, by actively

        inducing its customers to sell, offer to sell, and/or use the Accused Products to directly and

        jointly infringe one or more claims of the ’233 patent. This includes Fitbit taking active steps to

        encourage and facilitate others’ direct and joint infringement of the ’233 patent with knowledge

        of or willful blindness to that infringement. The affirmative acts include, without limitation,

        advertising, marketing, promoting, offering for sale and/or selling the above-identified devices,

        with software that includes infringing functionality, to consumers, customers, distributors,

        partners, resellers, and/or end users. Fitbit further provides instructions, user manuals,

        advertising and/or marketing materials that facilitate, direct, or encourage the direct and joint

        infringement of one or more claims of the ’233 patent by end users with knowledge thereof.

             77. Fitbit has contributed to the infringement of, and continues to contribute to the

        infringement of, at least claim 9 of the ’233 patent under 35 U.S.C. § 271, either literally and/or


                                                           28
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 29 of 52



        under the doctrine of equivalents, by selling, offering to sell, and/or importing within or into the

        United States the Accused Products, including those that include at least one detector input and a

        detector for sensing body or physiological parameters, including heartrate and/or motion, and a

        security mechanism governing information transmitted between the tracking devices and the

        Fitbit app running on a smartphone. The hardware and software used to detect body or

        physiological parameters and a security mechanism governing information transmitted between

        the tracking devices and the Fitbit app running on a smartphone constitute a material part of the

        invention, are known by Fitbit to be especially made or adapted for use in infringing the ’233

        patent, and are not a staple article or commodity of commerce that is suitable for substantial non-

        infringing use.

             78. The claims of the ’233 patent, when viewed as a whole, including as an ordered

        combination, address difficult technical challenges in the field of personal and health

        communication systems and methods. The claims of the ‘233 patent were not well known,

        routine, or conventional at the time of the invention, nearly twenty years ago, and represent

        specific improvements over the prior art and prior existing systems and methods.

             79. At the time the inventions claimed in the ’233 patent were conceived, it was nearly

        impossible to obtain real-time health information from health monitoring devices in relation to

        individuals outside of a hospital or other clinical setting. Devices that could monitor individual

        or combinations of bodily functions were known and included heart rate monitors, respiration

        monitors, body chemistry, and muscular/skeletal action, etc. See Ex. B, col. 1, ll. 62 to col. 2, ll.

        5. However, such devices were limited because they were not friendly to mobile users,

        interoperable with wireless devices, and unsecure in their transmission of information. It was not




                                                         29
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 30 of 52



        possible for the individual or others to securely access health information from the devices for

        remote monitoring, diagnosis or intervention. Id. col. 2, ll. 12-22.

             80. As such, as of the priority date of the ’233 patent, bi-directional wireless communication

        systems were not available for interconnecting a personal device, having a detector input, and

        communicating with another device, where a security mechanism governed information

        transmitted between the devices to securely transmit body or physiologic parameters for

        monitoring and/or analysis. Id. col. 1, ll. 59-62.

             81. The ’233 patent describing an improved personal medical device communication system

        was issued on August 8, 2006 by the U.S. Patent and Trademark Office based on an earlier

        priority application filed on October 23, 1998. The U.S. Patent Office carefully examined the

        claims that ultimately issued as the ’233 patent. Consistent with 35 U.S.C. §282 and the

        limitations of the claims of the ’233 patent, a person having ordinary skill in the art would

        understand that each claim of the ’233 patent (independent or dependent) relates to a separate

        invention distinct from other claims as for example with dependent claim 9, which is distinct

        from dependent claim 8, which is distinct from dependent claim 7, which is distinct from

        independent claim 1.

             82. The U.S. Patent Office considered the claims of the ’233 patent against the background of

        prior technology to determine if the claims of the ’233 patent identified a patentable advance

        over prior art systems before issuing the patent. Among other things, the U.S. Patent Office

        searched multiple sets of prior art in classifications 340/539.1, 539.11, 539.12, 539.13, 506, 511,

        517, 524, 533, 537, 3.1, 825.36, 825.49. As an example, classification 340/539.11 included all

        patents related to communications monitoring in addition to control (e.g., supervisory). The face

        of the ’233 patent identifies over 90 different patents and publications from the classifications


                                                         30
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 31 of 52



        and other prior art considered in allowing the various claims of the ‘233 patent, including for

        example U.S. Patent 5,812,536 entitled “Secure Accounting System Employing RF

        Communications For Enhanced Security And Functionality” and Ericsson Microelectronics

        “Technology Solutions for Bluetooth.”

             83. There were multiple problems faced by the inventor of the ’233 patent in establishing an

        improved personal physiological system that is friendly to a mobile user, that is easy to install,

        that is inexpensive, and that provides substantial interoperability between wireless technologies,

        communication network providers and other widely used medical and public systems. For

        example, devices prior to the inventions claimed in the ’233 patent did not provide sufficient

        protection and governing of personal information transmission for physiological data of

        individuals over communication systems while permitting access to such information to

        authorized individuals, such as on other devices and over the internet to remote locations. The

        inventions of the ’233 patent solved the problems of the prior art by establishing a distributed

        personal health communication system including a security mechanism governing information

        transmitted between a personal device with at least one detector input receiving personal

        physiological information and a second device having a bi-directional wireless communications

        module. In some distinct inventions, the personal device includes a short range bi-directional

        wireless communications module and at least one detector input which may receive personal

        health information such as heart function. A second device, which also includes a short range bi-

        directional wireless communications module, may receive the personal health information

        depending, not on the underlying communication link, but on a security mechanism governing

        information transmitted between the personal device and the second device. Until the patented

        inventions, such personal medical communication systems were unavailable.


                                                         31
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 32 of 52



             84. As would be appreciated by a person having ordinary skill in the art, the separate

        inventions of the ’233 patent also pertain to a detector provided as part of the system that is

        connected to the detector input where the detector senses a body or physiological parameter

        selected from a group that includes motion and blood oxygen content. Therefore, a person having

        ordinary skill in the art would recognize that the inventions claimed in the ’233 patent are not

        generically directed to the idea of secure data transfer between devices, but rather that the claims

        of the ’233 patent would be understood by a person having ordinary skill in the art to recite

        concrete advancements in technology pertaining to a specific improved personal medical

        communications system having a personal device with at least one detector input and a bi-

        directional wireless communication module, a second device also with a bi-directional wireless

        communication module, and a security mechanism which governs the transmission of

        information to and from a first personal device.

             85. Wireless devices prior to the inventions claim in the ’233 patent only included the

        Bluetooth standard of the time for wireless transport of data at 2.4 GHz between cellular phones,

        notebook PCs, and other handheld or portable electronic gear. See col. 4, ll. 45-65; col. 13, ll. 40-

        55. Such devices were not designed to be included in personal medical communication systems,

        they did not include as provided in claim 9 a detector that senses body or physiological

        parameters such as motion, blood oxygen content, heart function, etc. where the detector is

        connected to the detector input and a bi-directional wireless communications module that can

        connect to a second device. Such devices also were not designed to be included in systems where

        a security mechanism governs information transmitted between the personal device and the

        second device. Therefore, a person having ordinary skill in the art would understand that the

        ’233 patent and its claims represent concrete and technological improvements to personal


                                                           32
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 33 of 52



        medical communication systems. These improvements include a distributed system including a

        detector of personal medical information connected to the input of a personal device having a bi-

        directional wireless communications module and a security mechanism governing information

        transmission between the personal device and a second device. The advancements established an

        improved system overcoming the problems of prior systems.

             86. A person having ordinary skill in the art would understand that the separate claims of the

        ’233 patent did not and do not pre-empt any field, but are improvements to personal medical

        device communication systems. A person having ordinary skill in the art would understand that

        the claims of the ’233 patent do not relate to implementation of a business method on a general

        purpose computer, but are improvements in personal medical information communication

        systems. For example, the ’233 patent explains that, before the invention, communications

        between cellular phones, notebook PCs, and other handheld or portable electronic gear could be

        established in various manners including Bluetooth. Therefore, the ’233 patent recognizes that

        health data communication can be accomplished without the use of the claimed advancement to

        health data communication technology.

             87. The claims of the ’233 patent are directed to specific improvements in computer and

        networking capabilities and functionality. Among other things, the claimed inventions improve

        functionality of monitoring devices by enabling remote monitoring of vital signs or other

        physiological parameters. The claimed inventions provide a monitoring device which monitors

        body or physiological parameters such as temperature, motion, respiration, blood oxygen

        contents, and electroencephalogram, and allows for a security mechanism governing information

        transmitted between monitoring device and another network enabled device facilitating the

        secure transmission of information concerning those body or physiological parameters. The


                                                         33
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 34 of 52



        claimed invention allows for the continuous and secure monitoring and transmission of health

        information from a monitoring device to a second device such as a mobile phone.

             88. The claimed inventions also provide computer and network efficiently at least because

        they allow monitoring devices to easily and securely transfer information to a second device.

        The inventor did more than simply apply current technology to an existing problem. The

        invention, as embodied in at least claim 9, was a significant advancement in the utility of

        monitoring devices, as well as in technology related to the security of physiological information

        for remote diagnosis or other analysis.

             89. These noted improvements over the prior art represent meaningful limitations and/or

        inventive concepts based upon the state of the art approximately twenty years ago. Further,

        including in view of these specific improvements, the inventions claimed in the ’233 patent,

        when viewed as a whole, are not routine, well-understood, conventional, generic, existing,

        commonly used, well-known, previously known, or typical over twenty years ago, including

        because until the inventions of the claims of the ’233 patent, the claimed inventions were not

        existing or even considered in the field.

             90. The ’233 patent, and claim 9 in particular, comprises a non-conventional and non-generic

        arrangement of components that is a technical improvement to the capture, secure transmission,

        storage, and analysis of physiological data, including data collected from an individual and

        provided to one or more others, including those improvements noted above.

             91. The inventions claimed in the ’233 patent are necessarily rooted in computer technology,

        i.e. transfer of information from a monitoring device, and comprise technological improvements

        over prior technologies in order to provide new functionality and overcome inefficiencies,




                                                        34
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 35 of 52



        including those noted above. The claimed solutions amount to an inventive concept for

        particular problems and inefficiencies noted above.

             92. Fitbit has had actual knowledge of the ’233 patent at least by approximately October 10,

        2016, by virtue of communications from Philips providing notice of the patent and Fitbit’s

        infringement.

             93. Philips North America is entitled to recover damages under 35 U.S.C. § 284 to

        adequately compensate for Fitbit’s infringement. Fitbit’s prior and ongoing infringement is

        willful and deliberate, as Fitbit became aware of its infringement at least by approximately

        October 10, 2016 and prior to that date was at least willfully blind to the patent and infringement.

             94. Fitbit’s conduct in infringing the ’233 patent renders this case exceptional within the

        meaning of 35 U.S.C. § 285.

                                                       COUNT III

                                  INFRINGEMENT OF U.S. PATENT NO. 8,277,377

             95. The allegations of each of the foregoing paragraphs are incorporated by reference as if

        fully set forth herein.

             96. The ’377 patent is valid and enforceable.

             97. Fitbit, in violation of 35 U.S.C. § 271, has infringed and continues to infringe at least

        claim 6 of the ’377 patent by making, using, offering to sell, selling, and/or importing the

        Accused Products that practice the claimed inventions in the ’377 patent, either literally or under

        the doctrine of equivalents, either individually and/or jointly with their customers and

        subscribers employing their online products and apps including by way of example, the Surge,

        Charge, Flex, Ionic, Versa, Alta, Inspire and Blaze fitness tracker devices used in combination

        with Fitbit apps running on smartphones or other devices.


                                                          35
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 36 of 52



             98. The Accused Products including access to the Fitbit account and operational apps and

        related programs are provided under the direction and control of Fitbit. Fitbit establishes the

        procedures and timing to operate the Accused Products with the Fitbit account including receipt

        of the benefits of the Accused Products. Access to the Fitbit servers is limited to customers and

        subscribers that download and activate the required software and apps on to a smartphone or

        other wireless device.

             99. The Accused Products infringe one or more claims of the ’377 patent. For example,

        claim 6 of the ’377 patent is directed to performance of an interactive method of exercise

        monitoring. The method generally includes the steps of downloading an application to a web-

        enabled wireless phone directly from a remote server over the internet, coupling the web-enabled

        wireless phone to a device which provides exercise-related information, rendering a user

        interface, using the application, receiving data indicating a physiological status, using the

        application, receiving data indicating an amount of exercise performed, wherein the data

        indicating a physiologic status of a subject is received from the device at least partially while the

        subject is exercising, sending the exercise-related information to an internet server, and then

        receiving a calculated response from the server, the response associated with a calculation

        performed by the server based on the exercise-related information, the web-enabled wireless

        phone receives exercise–related information over a transmission medium including a wireless

        connection of radio frequency communication protocol with a short-range wireless transmission

        scheme in the band of 2400-2480 MHz. The Accused Products include wearable fitness tracking

        devices that, when used with the accompanying Fitbit application, server and other software,

        practice the claimed invention, without limitation, by receiving exercise related information to

        the user’s smartphone from the Accused Products while the user is exercising that includes data


                                                         36
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 37 of 52



        such as pace and distance traveled, calculating a response, such as based on daily activity,

        exercise goals or other parameters, and displaying that response on a smartphone using the

        application. As for example explained by Fitbit, its Fitbit app runs on the smartphone or other

        device after being downloaded:




        Source: https://help.fitbit.com/articles/en_US/Help_article/1873/?l=en_US&fs=Search&pn=1.

        Fitbit also provides that:




        Source: https://help.Fitbit.com/articles/en_US/Help_article/1955. In other examples, Fitbit

        explains that the user interface may be utilized to change the calculations:




                                                        37
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 38 of 52




        Source: https://help.fitbit.com/articles/en_US/Help_article/1955#set_or_change.

        In another aspect, Fitbit provides the following:




        Source: https://help.Fitbit.com/articles/en_US/Help_article/1935. Fitbit generally explains the

        calculation of a cardio fitness score:
                                                        38
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 39 of 52




        Source: https://help.fitbit.com/articles/en_US/Help_article/2096?l=en_US&fs=Search&pn=1.

        Under the direction and control of Fitbit, the use of the Fitbit app combined with a user’s

        smartphone, an accompanying Fitbit activity tracker, including other software and Fitbit servers,

        practices the steps of downloading an application to a web-enabled wireless phone directly from

        a remote server over the internet (e.g., the Fitbit server loaded with the Fitbit app controlled by

        Fitbit), coupling the web-enabled wireless phone to a device which provides exercise-related

        information (e.g., the Accused Products couple to a smartphone), rendering a user interface on

        the web-enabled wireless phone (e.g., the Fitbit app includes a user interface for presentation),

        using the application, receiving data indicating a physiologic status of a subject (e.g., the Fitbit

        app receives physiological status such as heartrate and other data), using the application,

        receiving data indicating an amount of exercise performed by the subject (e.g., the Fitbit app

        receives data on amount of exercise of the subject), wherein at least one of the data indicating a

        physiologic status of a subject or the data indicating an amount of exercise performed by the

        subject is received from the device which provides exercise-related information, and wherein the

        data indicating a physiologic status of a subject is received at least partially while the subject is

        exercising (e.g., the Accused Products includes a wearable device providing heartrate and other

        exercise information to a smartphone during exercise), sending the exercise-related information

        to an internet server via a wireless network (e.g., the Fitbit app and Accused Products

        communicate to the Fitbit server), receiving a calculated response from the server the response


                                                          39
4827-4625-5560.1
                    Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 40 of 52



        associated with a calculation performed by the server based on the exercise-related information

        (e.g., the Fitbit server performs calculations such as cardio fitness score based on the exercise-

        related information and sends it to the Accused Products including the Fitbit app on a

        smartphone), using the application, displaying the response (e.g., the response may be viewed on

        the Accused Products including the user interface of the Fitbit app). Further, the web-enabled

        wireless phone receives exercise-related information over a transmission medium, the

        transmission medium including a wired connection or a wireless connection (e.g., the

        transmission of data from the Accused Products to the Fitbit app is done wirelessly), and wherein

        the wireless connection includes an infrared connection of a radio frequency communication

        protocol including a short-range wireless transmission scheme (e.g., the Accused Products

        transmit using Bluetooth), and wherein the short-range wireless transmission scheme includes

        IEEE802.11 protocol or short-wavelength radio transmission in the ISM band of 2400-2480

        (e.g., the Accused Products transmit using Bluetooth). Thus, this hardware and the

        accompanying Fitbit apps and software practice each and every element and directly and jointly

        infringe at least claim 6 of the ’377 patent, literally and/or under the doctrine of equivalents.

             100.       Fitbit has indirectly infringed and continues to indirectly infringe at least claim 6

        of the ’377 patent under 35 U.S.C. § 271, literally and/or under the doctrine of equivalents, by

        actively inducing its customers to sell, offer to sell, and/or use the Accused Products to directly

        and jointly infringe one or more claims of the ’377 patent. This includes Fitbit taking active

        steps to encourage and facilitate others’ direct and joint infringement of the ’377 patent with

        knowledge or willful blindness to that infringement. The affirmative acts include, without

        limitation, advertising, marketing, promoting, offering for sale and/or selling the above-identified

        devices, with software that includes infringing functionality, to consumers, customers,


                                                          40
4827-4625-5560.1
                    Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 41 of 52



        distributors, partners, resellers, and/or end users. Fitbit further provides instructions, user

        manuals, advertising and/or marketing materials that facilitate, direct, or encourage the direct and

        joint infringement of one or more claims of the ’377 patent by others with knowledge thereof.

             101.       Fitbit has contributed to the infringement of, and continues to contribute to the

        infringement of, at least claim 6 of the ’377 patent under 35 U.S.C. § 271, either literally and/or

        under the doctrine of equivalents, by selling, offering to sell, and/or importing within or into the

        United States the Accused Products that, when used with the accompanying Fitbit application,

        software and server, enable the user’s smartphone to download an application to a web-enabled

        wireless phone directly from a remote server over the internet, couple the web-enabled wireless

        phone to a device which provides exercise-related information, receive exercise related

        information from the user, calculate a response, and display that response on a smartphone using

        the application. The hardware and software used to receive exercise-related information,

        calculate the response, and display that response constitutes a material part of the invention, is

        known by Fitbit to be especially made or adapted for use in infringing the ’377 patent, and is not

        a staple article or commodity of commerce that is suitable for substantial non-infringing use.

             102.       The claims of the ’377 patent, when viewed as a whole, including as an ordered

        combination, address difficult technical challenges in health monitoring of persons utilizing

        computer and networking capabilities and functionality. The claimed inventions were not well

        known, routine, or conventional at the time of the invention, nearly twenty years ago, and

        represent specific improvements over the prior art and prior existing systems and methods.

             103.       At the time the inventions claimed in the ’377 patent were conceived, systems for

        monitoring personal health were expensive and inefficient. Prior to the ’377 patent, medical or

        health information could be stored on computer media such as a compact disk and could thereby


                                                          41
4827-4625-5560.1
                    Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 42 of 52



        be accessed on a home computer system. Ex. C, col. 1, ll. 54-56. However, this passive

        approach to the communication of health or medical information was difficult to set up for many

        individuals, it was expensive, and its interactivity was limited to the information stored on the

        computer media. Id. col. 1, ll. 55-67. Later systems were based on video game consoles or

        multimedia players using a conventional television screen, but these devices were limited in their

        portability and interactivity. Id. col. 2, ll. 8-14. Attempts were made to address these

        deficiencies, but those systems required specialized connections with the health monitoring

        system, and they required significant modification to the hardware. Id. col. 2, ll. 27-40. Prior art

        systems lacked full back-end server functionality in which to provide a wide range of interactive

        communication. Id. col. 2, ll. 41-45.

             104.       As such, as of the priority date of the ’377 patent, there was no full feature, real-

        time health monitoring system that could connect wirelessly to a back-end server application via

        the internet. Id. col. 2, ll. 55-58. There did not exist a system for allowing wireless access to and

        from multiple health-related devices, while maintaining the capability to connect to other devices

        in the future. Id. col. 2, ll. 60-63.

             105.       The ’377 patent describing the improved apparatus for monitoring exercise with

        wireless internet connectivity was issued on October 2, 2012 by the U.S. Patent and Trademark

        Office based on earlier priority applications filed at least as early as December 17, 1999. The

        U.S. Patent Office carefully examined the claims that ultimately issued as the ’377 patent.

        Consistent with 35 U.S.C. §282 and the limitations of the claims of the ’377 patent, a person

        having ordinary skill in the art would understand that each claim of the ’377 patent (independent

        or dependent) relates to a separate invention distinct from other claims as for example with




                                                          42
4827-4625-5560.1
                    Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 43 of 52



        dependent claim 6, which is distinct from dependent claim 5, which is distinct from dependent

        claim 4, which is distinct from independent claim 1.

             106.       The U.S. Patent Office considered the claims of the ’377 patent against the

        background of prior technology to determine if the claims of the ’377 patent identified a

        patentable advance over prior art systems before issuing the patent. Among other things, the U.S.

        Patent Office conducted searches at least five times in May 2009, August 2010, March 2011, and

        August 2011 including patents in classifications 600/300, 301 and 428/8. As an example,

        classification 600/301 included all patents related to diagnostic testing via monitoring a plurality

        of physiological data, e.g., pulse and blood pressure. The face of the ’377 patent identifies over

        120 different patents and publications from the classifications and other prior art considered in

        allowing the various claims of the ’377 patent including for example U.S. Patent 5,441,047 to

        David et al. entitled “Ambulatory Patient Health Monitoring Techniques Utilizing Interactive

        Visual Communication.”

             107.       There were multiple problems faced by the inventor of the ’377 patent in

        establishing an improved apparatus for monitoring exercise with wireless internet connectivity.

        For example, devices prior to the inventions claimed in the ’377 patent were either limited to a

        single location or, if portable, were extremely limited in their functionality due to constraints of

        wireless devices related to computing capacity, processing power, and the user interface. See.

        Col. 4, ll. 8-27. The inventions of the ’377 patent solved the problems of the prior art by

        providing an apparatus for monitoring exercise with wireless internet connectivity including

        among other things downloading an application to a web-enabled wireless phone, using the

        application to receive data indicating a physiological status of an individual, sending the

        exercise-related information to an internet server, and receiving a calculated response from the


                                                         43
4827-4625-5560.1
                    Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 44 of 52



        server where the response is associated with a calculation performed by the server based on the

        exercise-related information. In some distinct inventions, the apparatus includes a wireless phone

        that receives exercise-related information over a transmission medium including a wireless

        connection. In other distinct inventions, the wireless phone includes a radio frequency

        communication protocol including a short-range wireless transmission scheme. In other distinct

        inventions, the transmission scheme of the wireless phone includes IEEE 802.11 protocol or

        short-wavelength radio transmission in the ISM band of 2400-2480 MHz. Until the patented

        inventions, such apparatuses for monitoring exercise with wireless internet connectivity were

        unavailable.

             108.       Therefore, a person having ordinary skill in the art would recognize that the

        inventions claimed in the ’377 patent are not generically directed to the idea of collecting and

        analyzing exercise data, and presenting the data to a user, but rather the claims of the ’377 patent

        would be understood by a person having ordinary skill in the art to recite concrete advancements

        in the technology pertaining to a specific apparatus for monitoring exercise with wireless internet

        connectivity that operates by downloading an application to a web-enabled wireless phone,

        coupling the phone to a device which provides exercise-related information, using the

        application to receive data indicating a physiologic status and data indicating an amount of

        exercise performed, sending the exercise related information to an internet server via a wireless

        link and receiving a calculated response form the server, where the application displays the

        response, among other things.

             109.       Prior to the inventions claimed in the ’377 patent, health data could be collected,

        analyzed, and stored using local storage such as a CD-ROM accessible on a home computer

        system, using a multimedia player, using telemetry systems that allowed for wireless


                                                         44
4827-4625-5560.1
                    Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 45 of 52



        communication between a health measuring unit and a remote monitoring system and using

        cellular telephones. Col. 1, l. 40 – col. 2, l. 28. However, prior systems did not include the

        inventions claimed in the ‘377 patent as generally explained in a communication from the

        applicant to the Patent Office dated March 12, 2012:

                    The Applicant concurs that nowadays mobile phones are being used for many
                    tasks previously requiring a personal computer. However, this was clearly not
                    the case at the time the invention was made twelve years ago. Rather, the use
                    of a web-enabled wireless phone to replace the personal computer and standard
                    telephone modem, or a conventional telemetry system of the time, was a
                    product innovation and by no means obvious to a person having ordinary skill
                    in the art-- as previously discussed in response to prior rejections, e.g. those
                    under the Root reference.

                    In particular, the relatively small amount of memory and processing capability
                    provided on a wireless phone in the 1990s, as compared to the present time,
                    severely limited the functionality of applications running on the wireless
                    phone, especially in terms of computing capacity, processing power, and user
                    interface. In the current claimed systems, e.g., the application program
                    downloaded from a server is thus designed to suit the constraints of the small
                    display screens of a mobile phone. An illustration of the display screen of an
                    extant web-enabled wireless phone at the time of the invention is provided in
                    the Appellant’s provisional filing, which is included by way of reference. By
                    providing significant application functionality on the server, less memory and
                    processing capabilities become necessary on the wireless phone; thus freeing
                    memory and processing power for an interactive user interface and for
                    receiving the exercise related data. The external application running on the
                    internet server and external data storage were other examples of way
                    employed to overcome the computing limitations of a mobile phone.

             110.         The inventor solved the problems of the prior art using a system in which a

        wireless web device runs an application that functions to receive data indicating the physiologic

        status of a subject and data indicating an amount of exercise performed. The wireless web device

        communicates wirelessly with a computer server, and the server calculates a response associated

        with a calculation performed based on exercise related information, and that response is

        displayed to the user via the application. Therefore, a person having ordinary skill in the art

        would understand that the distributed system claimed in the ‘377 patent represents a concrete

                                                           45
4827-4625-5560.1
                    Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 46 of 52



        solution to the problems of the prior art. The claimed improvements allowed for the efficient

        processing of exercise related information and data indicating physiologic status by the server in

        real time, thereby overcoming the limitations resulting from reliance on local processing

        capabilities. They also eliminated the location-based restraints of prior art systems by arranging

        the data processing components such that the data analysis is offloaded to a server that is in

        wireless communication with a wireless web device.

             111.       A person of ordinary skill in the art would understand that the separate claims of

        the ‘377 patent did not and do not pre-empt any field, but are improvements to apparatuses for

        monitoring exercise with wireless internet connectivity. A person having ordinary skill in the art

        would understand that the claims of the ‘377 patent do not relate to implementation of a business

        method on a general purpose computer, but are improvements in apparatuses for monitoring

        exercise with wireless internet connectivity. For example, the ‘377 patent explains, before the

        invention, health data could be collected, analyzed, and stored using local storage such as a CD-

        ROM accessible on a home computer system using a multimedia player, using telemetry systems

        that allowed for wireless communication between a health measuring unit and a remote

        monitoring system and using cellular telephones. Col. 1, l. 40 – col. 2, l. 28. Therefore, the ’377

        patent recognizes that apparatuses handling exercise data can be accomplished without use of the

        claimed technology.

             112.       The claims of the ’377 patent – and, in particular, claim 6 – are directed to

        specific improvements in health monitoring of persons utilizing computer and networking

        capabilities and functionality. Among other things, the claimed inventions provide for

        downloading an application from a remote server to a wireless device to improve functionality of

        health monitoring devices by enabling coupling to monitoring of data indicating the physiologic


                                                         46
4827-4625-5560.1
                    Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 47 of 52



        status of a subject and/or exercise-related information, and allowing for the calculation of

        responses to that information from the server. The claimed inventions provide a device which

        continuously and accurately monitors the physiologic status of a subject while the subject is

        exercising. The claimed inventions provide a device which allows exercise-related information

        that is collected to be analyzed and for a calculated response to be received based on the exercise

        related information. The claimed inventions provide a system that can perform real-time health-

        monitoring functions and wirelessly communicate exercise-related information and responses

        associated with calculations performed based on that information to a mobile phone.

             113.       The claimed inventions provide network efficiently at least because they allow the

        downloading of applications in connection with health monitoring devices to perform improved

        data capture, sharing, and analysis functions without the need for complex connections or

        expensive additional components. The inventor did more than simply apply current technology

        to an existing problem. The invention, as embodied in at least claim 6, was a significant

        advancement in the performance of health monitoring devices, the downloading of applications,

        as well as data analysis and sharing technology using full back-end server functionality.

             114.       These noted improvements over the prior art represent meaningful limitations

        and/or inventive concepts based upon the state of the art nearly twenty years ago. Further,

        including in view of these specific improvements, the inventions claimed in the ’377 patent,

        when viewed as a whole, are not routine, well-understood, conventional, generic, existing,

        commonly used, well-known, previously known, or typical nearly twenty years ago, including

        because until the inventions of the claims of the ’377 patent, the claimed inventions were not

        existing or even considered in the field.




                                                        47
4827-4625-5560.1
                    Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 48 of 52



             115.       The ’377 patent, and claim 6 in particular, comprises a non-conventional and non-

        generic arrangement of components that is a technical improvement to the capture and analysis

        of physiologic status and exercise related information, including those improvements noted

        above.

             116.       The inventions claimed in the ’377 patent are necessarily rooted in computer

        technology, i.e. the monitoring and analysis of physiologic status and exercise-related

        information and the wireless transmission of that information to a mobile phone, and comprise

        technological improvements over prior technologies in order to provide new functionality and

        overcome inefficiencies, including those noted above. The claimed solutions amount to an

        inventive concept for particular problems and inefficiencies noted above.

             117.       Fitbit has had actual knowledge of the ’377 patent at least by approximately

        October 10, 2016, by virtue of communications from Philips providing notice of the patent and

        detailing Fitbit’s infringement.

             118.       Philips North America is entitled to recover damages under 35 U.S.C. § 284 to

        adequately compensate for Fitbit’s infringement. Fitbit’s prior and ongoing infringement is

        willful and deliberate, as Fitbit became aware of its infringement at least by approximately

        October 10, 2016 and prior to that date was at least willfully blind to the patent and infringement.

             119.       Fitbit’s conduct in infringing the ’377 patent renders this case exceptional within

        the meaning of 35 U.S.C. § 285.

                                                     DAMAGES

             120.       Fitbit has refused to compensate Philips North America for Fitbit’s infringement

        of Philips North America’s patents. Philips North America is entitled to monetary damages

        adequate to compensate Philips North America for Fitbit’s infringement in an amount not less


                                                         48
4827-4625-5560.1
                    Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 49 of 52



        than a reasonable royalty for the use made of the patented inventions by Fitbit. The precise

        amount of damages will be determined through discovery in this litigation and proven at trial.

             121.         Relative to products covered by the claims, Philips North America and licensees

        of the Patents-in-Suit have marked in compliance with 35 U.S.C. § 287, and relative to licensees,

        Philips has taken reasonable steps to ensure compliance with marking. Accordingly, although

        Fitbit was notified of the Patents-in-Suit and its infringement on or around October 10, 2016, the

        period of recoverable damages is not limited by such actual notice and Philips North America is

        entitled to monetary damages beginning six years prior to commencement of this action.

                                                 PRAYER FOR RELIEF

             WHEREFORE, Plaintiff respectfully requests the Court to enter judgment as follows:

                   (a) a judgment that Defendant has directly and jointly infringed, indirectly infringed,

        induced others to infringe and/or contributed to others’ infringement of one or more claims of

        each of the Patents-in-Suit;

                   (b) a permanent injunction under 35 U.S.C. § 283, enjoining Defendant and its officers,

        directors, agents, servants, affiliates, employees, subsidiaries, parents, licensees, assigns, and

        customers, and all others acting in concert or participation with them, from further acts of direct

        and joint infringement, inducing infringement, and/or contributing to infringement of the

        Patents-in-Suit;

                   (c) a judgment against Defendant for money damages sustained as a result of Defendant’s

        infringement of the Patents-in-Suit in an amount to be determined at trial provided under 35

        U.S.C. § 284, including enhanced damages due to, for example, Defendant’s willful infringement

        of the Patents-in-Suit and its intentional and willful blindness;




                                                            49
4827-4625-5560.1
                    Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 50 of 52



                   (d) an accounting for infringing sales not presented at trial and an award by the Court of

        additional damages for any such infringing sales;

                   (e) an award of pre-judgment and post-judgment interest on the damages caused by

        Defendant’s infringing activities and other conduct complained of herein;

                   (f) a finding that this case is an exceptional case under 35 U.S.C. § 285;

                   (g) an award of reasonable attorneys’ fees and costs incurred in connection with this

        action;

                   (h) a compulsory future royalty;

                   (i) any and all other relief as the Court finds just and proper.

                                               DEMAND FOR JURY TRIAL

             Plaintiff hereby respectfully requests trial by jury under Rule 38 of the Federal Rules of Civil

        Procedure on all issues in this action so triable.



        Dated: September 2, 2020                                  Respectfully Submitted,



                                                                  /s/Ruben J. Rodrigues
                                                                  Lucas I. Silva (BBO 673,935)
                                                                  Ruben J. Rodrigues (BBO 676,573)
                                                                  John Custer (BBO 705,258)
                                                                  FOLEY & LARDNER LLP
                                                                  111 Huntington Avenue
                                                                  Suite 2500
                                                                  Boston, MA 02199-7610
                                                                  Phone: (617) 342-4000
                                                                  Fax: (617) 342-4001
                                                                  lsilva@foley.com
                                                                  rrodrigues@foley.com
                                                                  jcuster@foley.com




                                                             50
4827-4625-5560.1
                   Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 51 of 52




                                                      Eley O. Thompson (pro hac vice)
                                                      FOLEY & LARDNER LLP
                                                      321 N. Clark Street
                                                      Suite 2800
                                                      Chicago, IL 60654-5313
                                                      Phone: (312) 832-4359
                                                      Fax: (312) 832-4700
                                                      ethompson@foley.com


                                                      Counsel for Plaintiff
                                                      Philips North America LLC




                                                 51
4827-4625-5560.1
                    Case 1:19-cv-11586-IT Document 112 Filed 09/03/20 Page 52 of 52



                                           CERTIFICATE OF SERVICE

                   The undersigned hereby certifies that, on September 3, 2020, a copy of the foregoing

        document was filed with the Court through the ECF system and that a copy will be electronically

        served on registered participants as identified on the Notice of Electronic filing.


                                                                      By:   /s/Ruben J. Rodrigues
                                                                            Ruben J. Rodrigues




                                                          52
4827-4625-5560.1
